IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00148-CV

CITY OF FAIRFIELD,
                                                            Appellant
v.

CITY OF TEAGUE,
                                                            Appellee



                            From the 87th District Court
                              Freestone County, Texas
                            Trial Court No. CV 18-334-B


                           MEMORANDUM OPINION

       An “Agreed Motion to Dismiss Appeal” was filed in this appeal on September 22,

2021. In the motion, the parties, the City of Fairfield, both appellant and cross-appellee,

and the City of Teague, both appellee and cross-appellant, assert that as a result of

mediation, they have reached a settlement of the claims that are the subject of this appeal

and that a final settlement agreement has been fully approved and formally executed by

the appropriate governing bodies of both parties. Accordingly, the parties jointly move

the Court to dismiss the appeal as moot.
        After consideration of the parties’ motion, the Court grants the motion and

dismisses the appeal as moot. See TEX. R. APP. P. 42.1(a). Since both parties filed a notice

of appeal in this case, and there being no agreement as to costs, costs are taxed against

the party that first filed a notice of appeal, that being, the City of Fairfield. Id. (d).



                                             TOM GRAY
                                             Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Motion granted
Appeal dismissed
Opinion delivered and filed September 29, 2021
[CV06]




City of Fairfield v. City of Teague                                                          Page 2